Judgment, Supreme Court, New York County (Michael D. Stallman, J.), entered May 17, 2010, denying the petition to annul respondents’ denial of accidental disability retirement benefits, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The determination was not arbitrary and capricious, an abuse of discretion or contrary to law. Credible evidence, including petitioner’s medical records, supports the Medical Board’s finding that petitioner’s ventricular tachycardia was not caused by hypertension or any other stress-related condition, and rebuts the statutory presumption that petitioner’s disabling heart condition is job-related (see General Municipal Law § 207-k; see Matter of McNamara v Kelly, 32 AD3d 747 [2006], lv denied 8 NY3d 810 [2007]). The Board of Trustees was entitled to rely on the Medical Board’s findings (see Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 760 [1996]). Concur — Mazzarelli, J.P., Friedman, Acosta, Freedman and Abdus-Salaam, JJ.